Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Response to Amendment and Arguments
The Amendment filed 02/07/2022 has been entered. Claims 1-20 are currently pending in this application.
Applicant’s arguments filed 02/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot. Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
Claim Objections
Claims 1-2 and 13-14 are objected to because of the following informalities:  
In claim 1, lines 6-11, " wherein, the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a transparent area is placed among the micro LED lighting units, and the color film substrate comprises a color filter in the second pixel area; wherein, the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a 
In claim 1, line 15, claim 2, lines 1-2, claim 13, line 13, and claim 14, lines 1-2, “each of the micro LED lighting unit” should read - -each of the micro LED lighting units - - 
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2011/0012115) in view of Zha (CN110794604A).
Regarding claim 1, Jeon teaches that a display panel (Fig. 1-2, [0073-0116]), comprising a first pixel area (Fig. 1) and a second pixel area (Fig. 1) adjacent to the first pixel area (Fig. 1), wherein the display panel (Fig. 1-2, [0073-0116]) comprises an array substrate (the substrate above 3 in Fig. 1, [0082-
wherein, the color film substrate (the substrate below 3 and including the color filter 23 in Fig. 1, [0078-0081]) comprises a color filter (23 in Fig. 1) in the second pixel area (Fig. 1).
Jeon teaches that the array substrate (the substrate above 3 in Fig. 1, [0082-0083]) is an upper substrate (Fig. 1), and a lower polarizer (22 in Fig. 1, [0106]) is disposed between (Fig. 1) the array substrate (the substrate above 3 in Fig. 1, [0082-0083]) and the backlight module (910 in Fig. 1, [0107]). Jeon does not teach that the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a transparent area is placed among the micro LED lighting units, the micro LED lighting units are located in the first pixel area and between the array substrate and the backlight module, and the backlight module has a hollow region substantially corresponding to the first pixel area, and wherein each of the micro LED lighting unit comprises an electrode surface facing the hollow region of the backlight module, and the electrode surface has a first electrode.
Zha teaches that (Fig. 1-4, Pages 3-5 of English translation of CN110794604A) a display panel (Fig. 4, Fig. 1-3) comprises a plurality of micro light emitting diode (micro LED) lighting units (the micro LEDs 127 of 123 in Fig. 1-4, Page 4, the display device layer 123 includes a plurality of sub-pixel units 124, and the sub-pixel unit 124 further includes a micro light emitting diode 127 disposed in the light emitting sub-region 125), a transparent area (Fig. 4) is placed among the micro LED lighting units (the micro LEDs 127 of 123 in Fig. 1-4, page 4), the micro LED lighting units (the micro LEDs 127 of 123 in Fig. 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Jeon such that in the system of Jeon, the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a transparent area is placed among the micro LED lighting units, the micro LED lighting units are located in the first pixel area and between the array substrate and the backlight module, and the backlight module has a hollow region substantially corresponding to the first pixel area, and wherein each of the micro LED lighting unit comprises an electrode surface facing the hollow region of the backlight module, and the electrode surface has a first electrode. The motivation is that the technical effect of sensing/camera under the screen is realized, and a full-screen display effect is realized when the sensing device is not needed (Zha, Page 3, Paragraph 14).
Regarding claim 13, Jeon teaches that a display device (Fig. 1-2, [0073-0116]) comprising: a display panel (Fig. 1-2, [0073-0116]). As stated in the rejection of claim 1 above, Jeon in view of Zha also teaches that the display panel, comprising a first pixel area and a second pixel area adjacent to the first pixel area, wherein the display panel comprises an array substrate, a color film substrate arranged oppositely to the array substrate, a liquid crystal layer between the array substrate and the color film substrate, and a backlight module positioned at a side of the color film substrate, wherein the side of 

Regarding claims 2 and 14, Jeon does not teach the following elements. 
Zha teaches the following elements:
(Claims 2 and 14) each of the micro LED lighting units (the micro LEDs 127 of 123 in Fig. 1-4, Page 4) comprises a substrate surface (the surface of 127 face 121/122 in Fig. 3) opposite to the electrode surface (the surface corresponding to 182/N Pad/P Pad in Fig. 3); and a lighting direction of the micro LED lighting unit (Fig. 1-4, Page 4) is from the electrode surface (the surface corresponding to 182/N Pad/P Pad in Fig. 3) to the substrate surface (the surface of 127 face 121/122 in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Jeon in view of Zha such that in the system of Jeon in view of Zha, 
(Claims 2 and 14) each of the micro LED lighting unit comprises a substrate surface opposite to the electrode surface; and a lighting direction of the micro LED lighting unit is from the electrode surface to the substrate surface.
The motivation is that the technical effect of sensing/camera under the screen is realized, and a full-screen display effect is realized when the sensing device is not needed (Zha, Page 3, Paragraph 14).
Regarding claims 3 and 15, Jeon teaches that the color film substrate (the substrate below 3 and including the color filter 23 in Fig. 1, [0078-0081]) is a lower substrate (Fig. 1) adjacent to the backlight (910 in Fig. 1, [0107]) and comprises: a first substrate (110 in Fig. 1); the color filter (23 in Fig. 1), positioned correspondingly to the second pixel area (Fig. 1) on the first substrate (110 in Fig. 1). Jeon does not teach that the color film substrate comprises the micro LED lighting unit, positioned correspondingly to the first pixel area on the first substrate; and a second electrode corresponding to the first electrode is placed in the first pixel area of the first substrate.
Zha teaches that (Fig. 1-4, Pages 3-5 of English translation of CN110794604A) a lower substrate (the substrate below 130 in Fig. 4) adjacent to the backlight (160 in Fig. 4) comprises the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4), positioned correspondingly to the first pixel area (A1 in Fig. 4) on the first substrate (121 in Fig. 4); and a second electrode (the portion of 181/180 contacting 182 in Fig. 3) corresponding to the first electrode (182/N Pad/P Pad in Fig. 3) is placed in the first pixel area (A1 in Fig. 4) of the first substrate (Fig. 4)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Jeon in view of Zha such that in the system of Jeon in view of Zha, the color film substrate comprises the micro LED lighting unit, positioned correspondingly to the first pixel area on the first substrate; and a second electrode corresponding to the first electrode is placed in the first pixel area of the first substrate. The motivation is that the technical effect of sensing/camera under the screen is realized, and a full-screen display effect is realized when the sensing device is not needed (Zha, Page 3, Paragraph 14).

Regarding claims 5-7 and 17-18, Jeon teaches that the color filter (23 in Fig. 1) is placed on a side of the first substrate  (110 in Fig. 1), which is facing away (Fig. 1) the backlight module (910 in Fig. 1, [0107]), and the color film substrate (the substrate below 3 and including the color filter 23 in Fig. 1, 
Zha teaches the following elements:
(Claims 5 and 17) the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4) is placed on a side of the first substrate (121 in Fig. 4), which is facing the backlight module (160 in Fig. 4), and the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4) is electrically connected to the second electrode (the portion of 181/180 contacting 182 in Fig. 3) through the first electrode (182/N Pad/P Pad in Fig. 3);
(Claims 6 and 18) the first electrode (182 in Fig. 3) extends from the electrode surface (the surface corresponding to 182/N Pad/P Pad in Fig. 3) to a position corresponding to the second electrode (the portion of 181/180 contacting 182 in Fig. 3) along a side surface of the micro LED lighting unit (Fig. 3).
(Claim 7) a lower substrate (the substrate below 130 in Fig. 4) adjacent to the backlight (160 in Fig. 4) comprises a first driving circuit (the pixel driving circuit corresponding to the gate line 180 and the date line 181, Fig. 3, Page 4), the first driving circuit (the pixel driving circuit corresponding to the gate line 180 and the date line 181, Fig. 3, Page 4) is corresponding to the first pixel area (A1 in Fig. 4) and placed on a side surface of the first substrate (121 in Fig. 3-4), which is facing the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4), the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4) is electrically connected to the first driving circuit (the pixel driving circuit corresponding to the gate line 180 and the date line 181, Fig. 3, Page 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Jeon in view of Zha such that in the system of Jeon in view of Zha, 
(Claims 5 and 17) the micro LED lighting unit is placed on a side of the first substrate, which is facing the backlight module, the color filter is placed on a side of the first substrate, which is facing away the backlight module, and the micro LED lighting unit is electrically connected to the second electrode through the first electrode;
(Claims 6 and 18) the first electrode extends from the electrode surface to a position corresponding to the second electrode along a side surface of the micro LED lighting unit.
(Claim 7) the color film substrate further comprises a first driving circuit, the first driving circuit is corresponding to the first pixel area and placed on a side surface of the first substrate, which is facing the micro LED lighting unit, the micro LED lighting unit is electrically connected to the first driving circuit.
The motivation is that the technical effect of sensing/camera under the screen is realized, and a full-screen display effect is realized when the sensing device is not needed (Zha, Page 3, Paragraph 14).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Zha as applied to claim 7 above, and further in view of Yu (US 2019/0348440).
Regarding claim 8, Jeon does not teach that the first driving circuit comprises scan lines extending horizontally and data lines extending vertically, two adjacent scan lines and two adjacent data lines define a sub-pixel area, and an orthogonal projection of the micro LED lighting unit on the first substrate is smaller than an area of the sub-pixel area.
Yu teaches that (Fig. 1-4, [0021-0040]) that the first driving circuit (Fig. 1 and 3, [0035-0036, 0038]) comprises scan lines (SL in Fig. 1 and 3, [0021]) extending horizontally (Fig. 1 and 3, [0021]) and data lines (DL in Fig. 1 and 3, [0021]) extending vertically (Fig. 1 and 3, [0021]), two adjacent scan lines (SL in Fig. 1 and 3, [0021]) and two adjacent data lines (DL in Fig. 1 and 3, [0021]) define a sub-pixel area (Fig. 1 and 3, [0021]), and an orthogonal projection (Fig. 2 and 4) of the micro LED lighting unit (the 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yu for the system of Jeon in view of Zha since this would help to improve the problem of low light extraction efficiency and improve the display quality of the display panel (Yu, [0009]).
Regarding claim 9, Jeon does not teach that the orthogonal projection of the micro LED lighting unit on the first substrate occupies 10%-50% of an area of the sub-pixel area, and the micro LED lighting unit comprises a red lighting unit, a green lighting unit and a blue lighting unit.
Zha teaches that (Fig. 1-4, Pages 3-5 of English translation of CN110794604A) the orthogonal projection of the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4, the display device layer 123 includes a plurality of sub-pixel units 124, and the sub-pixel unit 124 further includes a micro light emitting diode 127 disposed in the light emitting sub-region 125) on the first substrate occupies less than 50% (Fig. 2) of an area of the sub-pixel area (124 in Fig. 2), and the micro LED lighting unit (the micro LEDs 127 of 123 in Fig. 1-4, Page 4) comprises a red lighting unit, a green lighting unit and a blue lighting unit (Fig. 3, Page 4, paragraph 10). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 10%-50% overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Jeon in view of Zha and Yu to try and recognize that the orthogonal projection of the micro LED lighting unit on the first substrate occupies 10%-50% of an area of the sub-pixel area, and the micro LED lighting unit comprises a red lighting unit, a green lighting unit and a blue lighting unit. The motivation is that the fingerprint recognition below the screen, shielding the lower camera, the identification of face below screen, and .

Allowable Subject Matter
Claims 4, 10-12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel/device as set forth in claims 4, 10-12, 16 and 19-20.
Regarding claims 4 and 16, none of the prior art discloses or suggests a display panel/device recited in claims 3 and 15, wherein “the micro LED lighting unit and the color filter are located on a side of the first substrate, and the first electrode of the micro LED lighting unit is electrically connected to the second electrode; wherein the side of the first substrate is facing away the backlight module” in combination with the other required elements of the claim.
Regarding claims 10-12 and 19-20, none of the prior art discloses or suggests a display panel/device recited in claims 2 and 14, wherein the array substrate comprises a second substrate; and wherein “the array substrate comprises the micro LED lighting unit, corresponding to the first pixel area and placed on a side of the second substrate, which is close to the color film substrate; wherein a second electrode corresponding to the first electrode is placed on a position of the second substrate, which corresponds to the first pixel area; and the first electrode is electrically connected to the second electrode” in combination with the other required elements of the claim.

Conclusion

Zha (WO2021/103390A1, at least Fig. 1-4) teaches the micro LEDs in the same layer as the lower polarizer, wherein each of the micro LED lighting unit comprises an electrode surface facing the hollow region of the backlight module, and the electrode surface has a first electrode (examiner notes: this is a 102a2 reference from the same assignee, and applicant can submit a same assignee statement to invoke the 35U.S.C. 102(b)(2)(C) exception to disqualify it as a prior art under 35 U.S.C. 102(a)(2)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/Shan Liu/
Primary Examiner, Art Unit 2871